t c summary opinion united_states tax_court michael i agugo and chioma agugo petitioners v commissioner of internal revenue respondent docket no 1649-13s filed date michael i agugo and chioma agugo pro sese elizabeth mourges for respondent summary opinion gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all amounts are rounded to the nearest dollar pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in and accuracy-related_penalties with respect to petitioners’ federal_income_tax for and years at issue as follows year deficiency sec_6662 penalty dollar_figure big_number big_number dollar_figure big_number big_number after concessions there are two issues for decision the first issue is whether petitioners are entitled to various business_expense deductions for the years at issue we hold they are not the second issue is whether petitioners are liable for accuracy-related_penalties under sec_6662 for the years at issue we hold they are background petitioners resided in maryland when they filed the petition mr agugo worked at two different hospitals as a registered nurse hours a week during the years at issue he has several bachelor’s degrees and is currently enrolled in a program to become a medical doctor mrs agugo is a medical doctor although during the years at issue she did not practice medicine and was instead a stay-at- home parent caring for petitioners’ children during petitioners became involved in an insurance sales program known as world financial services wfs wfs was designed to promote the sale of insurance through networking with friends and family and by recruiting others to sell insurance petitioners attended various wfs seminars and became licensed to sell wfs insurance products insurance activity in but ceased the insurance activity in after failing to make any sales in petitioners began offering a home nursing care service for medicaid patients home care activity petitioners did not obtain the license necessary to be a medicaid heath care provider and as of the start of the trial had never had a home care activity client petitioners filed tax returns for the years at issue petitioners’ reported wages exceeded dollar_figure for and and exceeded dollar_figure for for each return petitioners attached a schedule a itemized_deductions and a schedule c profit or loss from business the schedules c for concerned the insurance activity and the one for concerned the home care activity on both the schedules a and the schedules c petitioners claimed deductions for tens of thousands of dollars of purported expenses on the schedules c petitioners did not report that they earned any income from the insurance activity or the home care activity the claimed itemized_deductions and business_expense deductions reduced petitioners’ reported federal_income_tax to zero for to approximately dollar_figure for and to approximately dollar_figure for mr agugo’s acquaintance mathias bama prepared petitioners’ returns for the years at issue mr bama did not testify and the record does not establish his credentials or experience respondent issued petitioners a notice_of_deficiency disallowing the deductions for all of the schedule c expenses and substantially_all of the schedule a expenses for each year at issue petitioners filed a petition with this court for redetermination petitioners have conceded that they are not entitled to the disallowed schedule a expense deductions discussion i burden_of_proof generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving otherwise rule a see 290_us_111 the burden_of_proof may shift to the commissioner if the taxpayer proves that he or she has satisfied certain requirements sec_7491 see 122_tc_143 petitioners have neither claimed that the burden shifts to respondent nor shown that they complied with the requirements of sec_7491 the burden_of_proof therefore remains on petitioners ii carrying_on_a_trade_or_business sec_162 provides that t here shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business respondent contends that petitioners have not shown that their insurance activity and home care activity rise to the level of carrying_on_a_trade_or_business within the meaning of sec_162 and therefore are not entitled to deduct any expenses for those activities we agree a taxpayer generally may deduct ordinary and necessary business_expenses paid_or_incurred in carrying on any trade_or_business sec_162 the taxpayer must satisfy two criteria to be engaged in a trade_or_business namely the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 petitioner worked to hours a week as a nurse during the years at issue and never earned any income from either the insurance activity or the home care activity besides an insurance license petitioners offered no documentation to show that either the insurance activity or the home care activity was a bona_fide trade_or_business instead petitioners relied on mr agugo’s testimony petitioner’s testimony was vague incomplete inconsistent and wholly insufficient to establish that petitioners conducted the insurance activity or the home care activity continually regularly and with the primary purpose of earning a profit we therefore hold that petitioners are not entitled to deduct any expenses with respect to the insurance activity or the home care activity it is therefore unnecessary to decide whether petitioners have substantiated the expenses reported on the schedules c in any event most of the amounts would not meet the more stringent substantiation requirements of sec_274 iii accuracy-related_penalties respondent also determined accuracy-related_penalties under sec_6662 on the underpayments of tax for the years at issue respondent determined that petitioners are liable for the penalties because they substantially because petitioners did not have gross_income from the insurance activity or the home care activity they are not entitled under sec_183 to any deductions with respect to those activities understated their income_tax for each year within the meaning of sec_6662 and d an understatement means the excess of the amount of the tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 in the case of an individual an understatement is substantial if it exceeds the greater of of the tax required to be shown on the income_tax return or dollar_figure sec_6662 respondent bears the burden of production with respect to petitioners’ liability for the accuracy-related_penalties determined in the notice_of_deficiency and must therefore produce evidence that it is appropriate to impose these penalties see sec_7491 see also 116_tc_438 for each year at issue petitioners’ understatement of income_tax exceeds the greater of of the tax required to be shown on the return or dollar_figure accordingly respondent has met his burden of production an accuracy-related_penalty is not imposed on any portion of the understatement as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 reliance on the advice of a tax professional may constitute reasonable_cause and good_faith if under all the facts and circumstances the reliance is reasonable and in good_faith 115_tc_43 aff’d 299_f3d_221 3d cir sec_1_6664-4 income_tax regs to qualify for this exception a taxpayer must prove by a preponderance_of_the_evidence that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment neonatology assocs p a v commissioner t c pincite petitioners contend that they relied on mr bama to prepare their returns for the years at issue correctly mr bama did not testify and petitioners failed to establish with credible_evidence mr bama’s credentials and experience with respect to preparing federal_income_tax returns additionally petitioners did not establish with any specificity the information provided to mr bama regarding the insurance activity or the home care activity we find that petitioners have failed to show mr bama was a competent professional with sufficient expertise to justify reliance and that they provided him with necessary and accurate information petitioners failed to otherwise show that they acted with reasonable_cause and in good_faith with respect to the relevant underpayments accordingly we hold that petitioners are liable for accuracy-related_penalties for the years at issue to reflect the foregoing decision will be entered for respondent
